Citation Nr: 0635363	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-43 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed, in part, as due to Agent Orange.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in March 1973 with over 
24 years active military service.  The appellant seeks 
benefits as a surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO), which denied the claim for service 
connection for the cause of the veteran's death. 

Service connection for the cause of the veteran's death was 
previously denied by the RO in a June 1996 decision.  
Significantly, however, the current appeal with regard to the 
appellant's claim involves, in part, the issue of whether the 
cause of the veteran's death is associated with in-service 
exposure to herbicides. As the RO has not previously 
considered this matter, the Board will address the current 
appeal, as has the RO, on a de novo basis.   See Spencer v. 
Brown, 17 F3d. 368 (Fed. Cir. 1994); Harder v. Brown, 5 Vet. 
App. 183 (1993).


FINDINGS OF FACT

1.  The veteran died in February 1996 as a result of renal 
carcinoma due to or as a consequence of metastasis to the 
lung; at the time of death service connection was not in 
effect for any disability.  

2.  No competent (medical) evidence has been presented that 
attributes the disease processes implicated in the veteran's 
death to military service to include presumed exposure 
therein to Agent Orange.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004, April 2004, 
and January 2005; a rating decision in July 2004; and a 
statement of the case in November 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2005 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA also obtained medical opinion in relation to 
the claim. Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Merits of the Claim

The veteran's death certificate indicates that the veteran 
died on February 10, 1996, at the age of 70 years.  His 
immediate cause of death was renal carcinoma due to or as a 
consequence of metastasis to the lungs.  No autopsy was 
performed.  At the time of death service connection was not 
in effect for any disability.  

When any veteran dies from a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310.  Under the applicable 
criteria, a death will be considered to result from a 
service-connected disability when the evidence establishes 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For 
a service-connected disability to constitute a contributing 
cause of death it must be shown to have contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
the disease or injury causing death, as opposed to merely 
sharing in the production of death.  38 C.F.R. § 3.312.

Here although the record indicates that the veteran had 
service in Vietnam during the Vietnam Era, there is no 
objective medical evidence of any of the herbicide-related 
presumptive diseases.  The Board observes that the 
regulations pertaining to herbicide exposure in Vietnam 
specify the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  The specific diseases are chloracne, or other 
acneiform disease consistent with chloracne, Type II 
diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft tissue sarcoma, multiple 
myeloma, respiratory cancers, acute and subacute peripheral 
neuropathy, and prostate cancers.  38 C.F.R. § 3.309(e).  
Regarding chloracne, the regulations only provide a 
presumption of service connection if the disease is 
manifested within a year of service.  38 C.F.R. 
§ 3.307(a)(6).  If a veteran served in Vietnam during the 
Vietnam Era, exposure to herbicides will be presumed.  See 
38 U.S.C.A. § 1116(f).  

Notably, however, the Secretary of the Department of Veterans 
Affairs formerly announced in the Federal Register on 
January 4, 1994, that a presumption of service connection 
based on exposure to herbicides used in Vietnam was not 
warranted for certain conditions, to specifically include 
gastrointestinal tumors (stomach cancers, pancreatic cancers, 
colon cancer, and rectal cancer), or "for any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  59 Fed. 
Reg. 341 (1994).  

Although the appellant argues that the veteran was exposed to 
Agent Orange and such exposure is presumed based on the 
veteran's service in Vietnam, VA has not recognized renal 
cancer, the condition implicated in the veteran's demise as 
attributable to Agent Orange exposure.  38 C.F.R. § 3.309(a).  

Furthermore, while the appellant has submitted private 
clinical records showing evaluation and treatment provided to 
the veteran subsequent to his service for his renal cancer, 
these records provide no objective medical opinion or 
evidence to indicate an etiological relationship between the 
disorders responsible for the veteran's death and any 
symptoms, disorders and/or events noted in service, to 
include presumed exposure to herbicides therein.  

The Board notes that there is no evidence that the veteran's 
renal cancer, a chronic disease within the provisions of 
38 C.F.R. §§ 3.307 and 3.309(a) was present in service or was 
manifested within one year of separation from service.  The 
post service clinical records disclose that his private 
physicians diagnosed the veteran's renal cancer in December 
1995, many years subsequent to service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
such a lapse of time is a factor for consideration in 
deciding a service connection claim.  Maxson v. Gober, 230 
F.3rd 1330, 1333 (Fed. Cir. 2000).

In December 1995 a percutaneous computer tomography guided 
core biopsy of the proximal body of the left retroperitoneal 
mass was diagnosed as a tumor consistent with renal cell 
carcinoma.

A medical opinion obtained from a VA physician in July 2005 
noted, following a review of the veteran's claims file, that 
the veteran was treated in service for pyelonephritis and 
prostatitis.  He added that there was no evidence of renal 
cell carcinoma during the veteran's period of service and 
that this would not fit the natural history of this disease.  
This physician further opined that the veteran's death from 
renal cell carcinoma was unrelated to pyelonephritis and 
prostatitis, shown by the veteran's service medical records 
as evaluated and treated in service.  He also noted that 
renal cell carcinoma is not one of the malignancies found to 
be associated to Agent Orange exposure. 

Thus, in the absence of any competent medical evidence 
tending to establish a plausible etiology for the veteran's 
death due to his presumed exposure to Agent Orange or any 
other herbicide agent during service or that the condition 
implicated in the veteran's death had its onset in service or 
within the first post-service year, service connection for 
the cause of the veteran's death is unwarranted.

As the preponderance of the evidence is against the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death ,the benefit of the doubt 
doctrine, urged by the appellant's representative, does not 
apply and the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for the cause of the veteran's death, 
claimed, in part, as due to Agent Orange is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


